NOT DESIGNATED FOR PUBLICATION

                                           No. 124,135

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                     TRACY PRESNELL,
            Trustee of the TRACY A. AND DARLA J. PRESNELL REVOCABLE TRUST,
                                        Appellant,

                                                 V.

                         CENTRAL KANSAS CONSERVANCY, INC.,
            SELZER'S BACKHOE SERVICE, MICHELE CULLEN, and HAROLD SELZER,
                                      Appellees.


                                  MEMORANDUM OPINION


       Appeal from McPherson District Court; MARILYN M. WILDER, judge. Opinion filed May 6, 2022.
Affirmed.


       Tracy Presnell, appellant pro se.


       Ann M. Elliott, of Wise & Reber, L.C., of McPherson, for appellees.


Before MALONE, P.J., SCHROEDER and HURST, JJ.


       PER CURIAM: This case is a companion case to Presnell v. Cullen (No. 123,877,
this day decided) (unpublished opinion). Once again, we are tasked with addressing
Tracy Presnell's claims involving the same stretch of railroad corridor that runs on his
property in McPherson County. The Central Kansas Conservancy (Conservancy)
acquired the railroad corridor for interim use to develop a recreational trail under the
National Trails System Act (Trails Act), 16 U.S.C. § 1247(d) (2018). Presnell previously
filed a lawsuit against the president of the Conservancy, Michele Cullen, arguing the



                                                  1
Conservancy did not have the right to cut down vegetation located within the easement
on his property to develop a public trail. Presnell later filed this suit against the
Conservancy and its agents for cutting down different vegetation. The defendants to this
suit responded and filed a motion to dismiss on the basis of res judicata. The district court
granted the motion to dismiss this second suit. Presnell timely appeals, alleging this suit
was different from the first suit because it involved different vegetation, different actors,
and the conduct complained of occurred on a different date. Finding no error by the
district court, we affirm.


                                            FACTS


       Because the facts here are nearly identical to those in Presnell v. Cullen, No.
123,877, appeal from 19-CV-36, we only briefly set out the facts relevant to this case. In
September 2018, Harold Selzer—owner and operator of Selzer's Backhoe Service—used
a backhoe to remove vegetation located on Presnell's property but within the
Conservancy's recreational trail easement. In September 2020, Presnell, trustee of the
Tracy A. and Darla J. Presnell Revocable Trust (Trust), filed a petition against the
Conservancy, Selzer's Backhoe Service, Cullen, and Selzer (collectively Defendants) for
alleged property damages. The property at issue is no longer a part of the Trust and is
owned by Presnell. Presnell's property was encumbered by a railbanked railroad right-of-
way.


       Presnell admitted the vegetation removed was within the boundaries of the
easement but outside the 10-to-14-foot-wide area required for the trail and, thus, the
Conservancy unnecessarily trespassed on his property. Presnell also admitted Selzer was
operating under the Conservancy's direction. Presnell ultimately sought damages for
trespass and conversion of property, claiming the removed vegetation reduced his
property value.



                                               2
       In response, Defendants filed a motion to dismiss. Defendants contended Presnell
failed to assert a claim upon which relief could be granted, the statute of limitations had
run, and Presnell's claim was barred under the doctrine of res judicata—particularly as it
related to Cullen. Defendants also contended Presnell's claims were barred against all
named defendants under the doctrine of collateral estoppel and the district court should
dismiss Presnell's petition with prejudice. Finally, Defendants argued Presnell's
underlying claims remained the same as 19-CV-36 but added new parties and a new date
of the alleged offense.


       At the hearing on the motion to dismiss, Presnell confirmed the conduct
complained of was no different than the conduct complained of in his first case against
Cullen.


               "THE COURT: Are there facts different in this case than in the case that I
       previously heard? I understand that there's an additional defendant with Mr. Selzer, but is
       the conduct complained of different in this case than in the first?
               "MR. PRESNELL: No.
               "THE COURT: Okay.
               "MR. PRESNELL: And the issues at law are the same issues of law which,
       again, you have decided against me in the other case, but that's what the Court of Appeals
       is to decide is whether your particular issuance on the law is correct or not.
               "THE COURT: Okay. And do you agree with [Cullen's counsel's] hypothesis, if
       you will, that if I don't dismiss this case in theory you could just file lawsuit after lawsuit
       after lawsuit choosing different dates?
               "MR. PRESNELL: When the [19] CV 36 case becomes final, which it's fully
       adjudicated, that puts an end to filing lawsuits.
               "THE COURT: Correct.
               "MR. PRESNELL: But conceivably if, for example, tomorrow all of the barriers
       were removed and [the Conservancy] was allowed back on the property and they came in
       and mowed it all down for no purpose whatsoever, there would be another lawsuit
       because [19] CV 36 is not settled case law."




                                                      3
       The district court found, with respect to the finality of Presnell's other suit then
pending appeal, it did not need to consider the finality of the prior litigation because the
doctrine of res judicata still applied as it related to issue splitting. The district court
explained:


       "This case then involves the same tract of land, the same alleged conduct (removal of
       trees and other vegetation), and the same person or entities are involved. Although Selzer
       Backhoe Service was not named in the prior litigation, he is named in this litigation in his
       capacity as an agent of [the Conservancy].
               "In the present case, Mr. Presnell . . . again alleged, as he did at trial of the first
       case, that the vegetation growing within the boundaries of the easement belonged to him
       and that he had been damaged by this misconduct. The relief claimed was the
       replacement cost of removed vegetation and reduction in value of the property. At
       hearing on the Motion to Dismiss, the Court inquired of Mr. Presnell whether any facts
       were different than alleged in the previous litigation. He stated that the conduct was no
       different and the facts were the same.
               ....
               "In this case, Mr. Presnell attempts to split a single cause of action, that of
       monetary damages due to him by the actions of Central Kansas Conservancy and its
       agents in removing vegetation from the portion of the rail-banked right-of-way that
       immediately abuts his property, into two (or more) suits."


       The district court granted Defendants' motion to dismiss with prejudice.
Additional facts are set forth as necessary herein.


                                                ANALYSIS


Presnell's Claims Are Barred by the Doctrine of Res Judicata


       Presnell admits this action involves claims for damages and trespass similarly
raised in his previously filed case and involves the same easement. Presnell contends this


                                                      4
is a separate and distinct claim because it involves different vegetation—though located
on the same easement at issue in his other case—destroyed by different actors and on a
different date from the other claim. Presnell asserts either Cullen or the Conservancy
directed Selzer, either in his personal capacity as a volunteer or as a paid contractor, to
remove vegetation from the property. Presnell argues the district court erroneously
dismissed his claim based on claim splitting, finding the dispute arose from the same tract
of land and involved the same alleged conduct by the same person or entities. Presnell
further asserts, even if the actors were the same in both lawsuits, the vegetation destroyed
was different and, therefore, amounted to a separate cause of action. Presnell seeks
reversal of the district court's order of dismissal.


       Defendants respond, noting artificial persons, such as corporations, can act only
through individuals. Presnell's overarching arguments in both his first case—19-CV-36—
and this case allege he was wronged by the Conservancy, acting through its officers,
contractors, and volunteers. Defendants argue 19-CV-36 and Presnell's current lawsuit
are duplicative, harassing litigation which the doctrine of claim splitting is intended to
prevent.


       Standard of Review


       "'Whether a district court erred by granting a motion to dismiss for failure to state
a claim is a question of law subject to unlimited review.' [Citation omitted.]" Williams v.
C-U-Out Bail Bonds, 310 Kan. 775, 784, 450 P.3d 330 (2019). The appellate court will
view well-pled facts in the light most favorable to the plaintiff and assume as true those
facts and any inferences reasonably drawn therefrom. Steckline Communications, Inc. v.
Journal Broadcast Group of KS, Inc., 305 Kan. 761, 767-68, 388 P.3d 84 (2017).
"Dismissal is proper only when the allegations in the petition clearly demonstrate that the
plaintiff does not have a claim. . . . If those facts and inferences state any claim upon
which relief can be granted, dismissal is improper. [Citations omitted.]" 305 Kan. at 768.


                                               5
      Res Judicata


      The common-law doctrine of res judicata covers both issue preclusion and claim
preclusion. Jackson Trak Group v. Mid States Port Authority, 242 Kan. 683, 690, 751
P.2d 122 (1988). Our Supreme Court recently clarified and explained the distinction:


                 "Although the terms res judicata and claim preclusion often are used
      interchangeably, res judicata encompasses two distinct doctrines. The first doctrine is
      issue preclusion, also known as collateral estoppel, and it precludes a party from
      relitigating an issue actually decided in a prior case and necessary to the judgment. The
      second is claim preclusion, sometimes called res judicata, which prevents parties from
      relitigating the same claim or cause of action even if certain issues were not litigated in
      the prior action.
                 "Under Kansas law, claim preclusion consists of four elements: (1) same cause of
      action or claim, (2) same parties, (3) claims in the current case were or could have been
      raised in the prior action, and (4) final judgment on the merits of the prior action. Claim
      preclusion acts as 'a bar to a second action upon the same claim, demand or cause of
      action.' The doctrine of claim preclusion is founded on the principle that the party, or
      some other person or entity with whom the party is in privity, has litigated, or had an
      opportunity to litigate, the same matter in a former action in a court of competent
      jurisdiction. Res judicata applies 'not only as to every question actually presented,
      considered and decided, but also to every question which might have been presented and
      decided.' It 'prevents the splitting of a single cause of action or claim into two or more
      suits [and] it requires that all the grounds or theories upon which a cause of action or
      claim is founded be asserted in one action or they will be barred in any subsequent
      action.'
                 "We have described the rationale behind the doctrine as 'one of public policy. It
      is to the interest of the state that there be an end to litigation and an end to the hardship on
      a party being vexed more than once for the same cause.' Nevertheless, we have
      emphasized that courts applying res judicata principles must employ a flexible, common-
      sense construction that recognizes the reality of a given situation in order to sustain its
      primary goals, which are rooted in the requirements of justice and sound public policy.




                                                     6
       [Citations omitted]." Herington v. City of Wichita, 314 Kan. 447, 457-58, 500 P.3d 1168
       (2021).


       Our Supreme Court has noted multiple times the doctrine of res judicata should be
liberally applied and not so rigid it defeats the ends of justice. In re Estate of Reed, 236
Kan. 514, 519, 693 P.2d 1156 (1985); see Cain v. Jacox, 302 Kan. 431, 434-35, 354 P.3d
1196 (2015) (listing cases). The Cain court also explained the need to conduct a case-by-
case analysis, considering the fundamental purpose of the doctrine of res judicata in light
of the substance of a particular case. 302 Kan. at 435.


                 Same cause of action or claim


       Presnell argues 19-CV-36 and his lawsuit at issue here are different causes of
action because different vegetation was destroyed. Presnell's argument is unpersuasive. In
19-CV-36, Presnell alleged a taking of property when the vegetation was removed, and
the lawsuit here alleged a taking of property—on the same land subject to the same
easement—for destroying different vegetation. In fact, in his brief, Presnell presents a
second argument which is a nearly verbatim from his brief in the appeal from 19-CV-36,
alleging a taking for destruction of vegetation. While the trees cut down in this case were
different from the trees removed in Presnell's other suit, the underlying issue still
concerns the same easement in which the trees and vegetation were removed.


       Presnell conceded "there is a rail-banked right-of-way that traverses the property
and that [the Conservancy] acquired an easement right for a trail in 1997 and makes no
challenge to the ownership of that interest in the property." In fact, contrary to public
policy, Presnell goes so far as indicating he can conceivably continue to file lawsuit after
lawsuit against the Conservancy and its agents until 19-CV-36 is fully adjudicated.
Presnell's repetitive lawsuits for the same causes of action are placing an unnecessary
hardship on the Conservancy.


                                                  7
       We find this case arises out of the same factual circumstances as Presnell's first
case, in which the Conservancy, acting through its members and volunteers, generally cut
down vegetation—all located on its easement—over a short period of time for the
purpose of developing the recreational trail.


               Same parties


       Presnell also contends this lawsuit was filed against different defendants and,
therefore, the district court was incorrect in dismissing his claim. Presnell admits the
additional defendants named in this lawsuit—Harold Selzer, Selzer's Backhoe Service,
and the Conservancy—were directed to act by the Conservancy or by Cullen in her
capacity as president of the Conservancy. Presnell contends the district court recognized
there were different parties involved in this case but failed to properly consider the
relevance of this fact. He is incorrect; rather, the district court correctly recognized the
different parties involved and the relationship between the parties as agents of the
Conservancy.


       Competent evidence reasonably proving the principal-agent relationship is a
question of law. Golden Rule Ins. Co. v. Tomlinson, 300 Kan. 944, 954, 335 P.3d 1178
(2014). Such relationship is a fiduciary relationship arising when a principal manifests
assent to an agent that the agent will act on the principal's behalf and under the principal's
control. An agent can manifest assent or intention through its conduct to establish the
existence of the principal-agent fiduciary relationship. 300 Kan. at 955. There are three
components to the principal-agent relationship: "assent by both parties, benefit to the
principal, and control by the principal." Rezac Livestock Commission Company, Inc. v.
Pinnacle Bank, 255 F. Supp. 3d 1150, 1160 (D. Kan. 2017); see Golden Rule, 300 Kan. at
955-56; Restatement (Third) of Agency § 1.01 (2005); 2A C.J.S., Agency § 5.




                                                8
       Here, competent evidence reasonably shows a principal-agent relationship
between the Conservancy, as principal, and the other three named parties to this lawsuit,
as agents. It is uncontested the agents—Cullen, Selzer's Backhoe Service, and Selzer—
agreed to act on behalf and for the benefit of the Conservancy and under the
Conservancy's control. The agents, who are members and volunteers of the Conservancy,
agreed to help develop and maintain the recreational trail at issue on behalf of the
Conservancy. In fact, Presnell admitted that the newly named defendants were working
under the direction of the Conservancy. Thus, we find the claims in this appeal are
founded on the same grounds or theories as Presnell's first suit.


       Although additional parties are named as agents of the Conservancy, the district
court correctly determined Presnell's current claim split a single cause of action into
multiple lawsuits and was barred under the doctrine of res judicata. While this lawsuit, on
its face, names additional parties, those parties are all agents of the Conservancy against
whom Presnell's underlying claims are targeted. We find the newly named parties were
agents of the Conservancy, working under the Conservancy's control, and Presnell cannot
continue to file lawsuits against various agents of the Conservancy as a way to continue
asserting the same claim against the Conservancy as principal.


              Claims in the current case were or could have been raised in the prior
              action


       Presnell admits the facts and the law in this case are no different than his prior suit
against Cullen as president of the Conservancy. The claims raised here were raised in the
prior action. Although different vegetation was removed within the easement on
Presnell's property, we find, using a common-sense approach, Presnell cannot split his
claims to create vexing litigation to the detriment of the Conservancy. See Herington,
314 Kan. at 457-58.



                                              9
              Final judgment on the merits in a prior action


       Because in Presnell v. Cullen (No. 123,877, this day decided), we decided that
Presnell was not entitled to relief on his claims for trespass and damages in that case, we
further determine it represents a final judgment arising out of the same claims Presnell
now makes in this case. Thus, Presnell is barred from relief in this case.


       Affirmed.




                                             10